Filed 4/2/21 P. v. Bonilla CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D077958

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCD152560)

 GABRIEL MIGUEL BONILLA,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Howard H. Shore, Judge. Affirmed.
         Steven Schorr, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         In 2001, Gabriel Miguel Bonilla was convicted of first degree murder

(Pen. Code,1 § 187, subd. (a)). Bonilla was sentenced to an indeterminate
term of 25 years to life in prison.




1        All further statutory references are to the Penal Code.
      Bonilla appealed and this court affirmed his conviction in an
unpublished opinion. (People v. Bonilla (Nov. 26, 2002, D037882) [nonpub.
opn.].)
      In 2019, Bonilla filed a petition for resentencing under section 1170.95.
The trial court appointed counsel, received briefing from the parties,
reviewed the record of conviction, and this court’s prior opinion. After
reviewing the materials, the court found Bonilla had not demonstrated a
prima facie case for relief under section 1170.95. The court found the record
establishes Bonilla was the actual killer or actively participated in the killing
of the victim. The court denied Bonilla’s petition.
      Bonilla filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende) indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Bonilla the opportunity
to file his own brief on appeal, but he has not responded.
                           STATEMENT OF FACTS
      The facts of the offense are set forth in our prior opinion. We will adopt
the summary of those facts from appellant’s brief.
      On April 27, 2000, sheriff deputies found Eric H.’s (Eric) decaying body
in a shallow grave in Bonilla’s back yard in Imperial Beach. He had been
dead for six to eight months, according to a forensic anthropologist who
examined his body. The grave had been covered by a piece of plywood and an
engine block. Inside the grave were pockets of hydrochloric acid or muriatic
acid. Forensic investigators found bloodstains that matched Eric’s DNA in
Bonilla’s garage, which was near the grave.




                                        2
      The cause of death was multiple sharp-force neck injuries resulting in
loss of blood and asphyxiation. Eric had suffered at least four blows: a cut
across the front of his neck; a cut on the right side of his neck; and two stab
wounds on the left side of his neck. Forensic testing showed
methamphetamine in Eric’s liver.
      Eric’s sister, Michelle B., and his friend, John B., had last seen Eric the
previous October at the residence of Bonilla’s neighbor, where Eric was
staying. Eric told John that Bonilla had offered him $60 to do some work. In
early December, Michelle reported to authorities her brother was missing and
began posting missing person flyers throughout Imperial Beach.
      Bonilla’s uncle, Charles “Sonny” McCoy, provided a tip that led sheriff
deputies to Eric’s body. At the time, McCoy was in jail and awaiting trial on
a domestic violence charge. He had seen Eric doing yard work and odd jobs
for Bonilla in exchange for drugs.
      Ricardo Ortega was also in jail at the time. McCoy, who knew him
because he was a long-time friend of Bonilla, originally told police he first
learned Eric had been killed and buried in Bonilla’s back yard while talking
to Ortega in jail. McCoy subsequently told detectives and testified that he
knew about the grave in Bonilla’s back yard before being jailed because of
hints dropped by Bonilla.
      Under the prosecution’s theory, Eric was killed in Bonilla’s garage in
mid-October 1999, on the day Bonilla had hosted a barbecue. When McCoy
arrived, Eric was digging a hole near the garage so Bonilla could dispose of
waste products from Bonilla’s work on automobiles. Inside the garage
drinking beer and tequila with Bonilla were his younger brother, Anthony,
friend “Duke,” and cousin, Bobby Martinez, who was also McCoy’s nephew.




                                        3
      According to McCoy, Bonilla was angry with his wife and “talking
about killing that bitch.” When McCoy told him he could not kill his wife,
Bonilla started talking about wanting to kill somebody and said he was going
to do an Aztec sacrifice. McCoy, who had studied Aztec culture and religion
for years, told Bonilla that the Aztecs did not sacrifice just anybody because
they decided they wanted to kill; that would be murder. After calming down,
Bonilla started laughing and told McCoy: “That stupid white boy outside was
digging his own grave and he didn’t even know it.”
      McCoy went outside and ordered Eric to leave. When Eric did not
immediately comply, McCoy pushed him toward the gate, slapped him in the
back of the head, kicked him in the “butt” and then walked him down the
alley, telling him not to come back. Shortly thereafter, McCoy left and did
not return that night. He never saw Eric again.
      While they were both in jail in April 2000, Ortega told McCoy that he
went to Bonilla’s residence on the night of the homicide. Ortega said Bonilla
had told him to leave: “You don’t want to be involved in what’s going to go
down here.” Ortega had replied that he was going to stay. According to
McCoy, Ortega said everyone in the garage jumped on Eric. Bonilla held Eric
while Martinez stabbed him. Bonilla grabbed Eric around the neck. Eric
fought back. Ortega grabbed one of Eric’s arms while Martinez continued to
stab him.
      When sheriff deputies unearthed Eric’s body, they found a black and
yellow screwdriver in the grave. The screwdriver could have caused the stab
wounds on Eric’s neck, but not the cuts on the neck.
      Ray Lara, a friend of Ortega’s, testified he drove Ortega to Bonilla’s
residence, around 3:30 p.m. or 4:00 p.m. to pick up some “dope” the day the
homicide occurred. Lara remained in the car while Ortega went to the house.


                                       4
Ortega had a black and yellow screwdriver in his back pocket. About 30 or 45
minutes later, Ortega returned to the car and said he was going to stay and
help Bonilla. Ortega had a large spot of blood on his shirt.
      While high on crystal methamphetamine about a week later, Ortega
told Lara that he and Bonilla were in the garage with some guy who owed
them too much money. Bonilla cut the guy’s throat and Ortega stabbed him.
Ortega and a third person dug a hole, and Bonilla threw the body in and
parked a truck over it.
                                THE DEFENSE
      Testifying on his own behalf, Bonilla denied killing or burying Eric, but
admitted covering up the grave site after learning it contained Eric’s body.
Bonilla denied saying he killed Eric or was involved in the killing; he did not
want to talk about it because he made a bad decision by covering up the
grave.
      Bonilla considered Eric a good friend and had no reason to kill him.
Bonilla said he did not know when Eric was killed, but it was not the night of
the barbecue. That night Eric had brought Bonilla a book about Aztecs,
which they were discussing. McCoy took Bonilla outside and said he felt
disrespected by Eric and his talking about McCoy’s religion. Bonilla said he
did not share McCoy’s feelings.
      When they returned to the garage, McCoy told Eric to “get the fuck out
of here right now,” and Eric ran away. There was no talk of sacrificing Eric
either before or after Eric left. Eric did not dig a hole outside that night.
Bonilla also testified he was aware Bobby Martinez had killed Eric but did
not report it because he feared something could happen to his children.
Martinez took the Aztec religion “really serious” and “worshipped” his uncle,
McCoy. Martinez disappeared after the news broke about the buried body.


                                        5
                                 DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel
has identified the following possible issues that were considered in evaluating
the potential merits of this appeal.
      1. Can the trial court review the record of conviction—jury
instructions—to determine at the second stage whether defendant is eligible
for section 1170.95 relief? Does such review amount to improper fact-finding
absent an adversarial hearing?
      2. Was the denial of the petition prejudicial?
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Bonilla on this appeal.




                                       6
                               DISPOSITION
      The order denying Bonilla’s petition for resentencing under
section 1170.95 is affirmed.




                                                     HUFFMAN, Acting P. J.

WE CONCUR:




GUERRERO, J.




DO, J.




                                      7